Case 1:19-cv-01292-STV Document 1-1 Filed 05/03/19 USDC Colorado Page 1 of 21




                          Exhibit A
Case 1:19-cv-01292-STV Document 1-1 Filed 05/03/19 USDC Colorado Page 2 of 21


                                                                                                                  USOO7412422B2


      (12) United States Patent                                                              (10) Patent No.:     US 7.412,422 B2
           Shiloh                                                                            (45) Date of Patent:     Aug. 12, 2008
      (54) METHOD AND SYSTEM FOR SECURING                                                         6,304,860 B1 * 10/2001 Martin et al. ................. TO5/43
              USER DENTITIES AND CREATING                                                     6,574.239 B1*           6/2003 Dowling et al. ............. 370/469
              VIRTUAL USERS TO ENHANCE PRIVACY ON                                         2002/0055833 A1*            5/2002 Sterling ....................... 703/22
              A COMMUNICATION NETWORK

      (75) Inventor: Dekel Shiloh, 99 John St., Apt 2303,
                           New York, NY (US) 10038                                                          FOREIGN PATENT DOCUMENTS
      (73) Assignee: Dekel Shiloh, New York, NY (US)                                   JP                   2005190480            * 7/2005
      (*) Notice:     Subject to any disclaimer, the term of this
                      patent is extended or adjusted under 35
                      U.S.C. 154(b) by 1275 days.                                      * cited by examiner
      (21) Appl. No.: 09/814,451                                                       Primary Examiner Pierre E. Elisca
                                                                                       (74) Attorney, Agent, or Firm EMPK & Shiloh, LLP
      (22) Filed:          Mar. 22, 2001
                                                                                       (57)                             ABSTRACT
      (65)                       Prior Publication Data
              US 2001 FOO3731.6 A1               Nov. 1, 2001
                                                    OV. 1,                             A method of enabling a real entity to access a service on a
                      Related U.S. Application Data                                    communication network using a virtual entity, the method
                                                                                       including the steps of establishing a user account including at
      (60) Provisional application No. 60/191,625, filed on Mar.                       least first data corresponding to the identity of the real entity
           23, 2000.                                                                   and second data corresponding to the virtual entity and not
                                                                                       identifying the real entity, storing the first and second data in
      (51) Int. Cl.                                                                    a first database, linking between the first and second data in
           G06F 7/60                    (2006.01)                                      the first database, storing the second data at a second data
      (52) U.S. Cl. ............................. 705/74; 705/75; 705/34;              base, associating the second database with a communication
                                                                   705/40              network site, connecting the communication network site to
      (58) Field of Classification Search ................... 705/64,                  the communication network, receiving the second data from
                                              705/67, 71, 76, 74, 75,34, 40            an unidentified user on the communication network site, iden
           See application file for complete search history.                           tifying the unidentified user as the virtual entity based on
      (56)               References Cited                                              receiving the second data, and allowing the virtual entity to
                                                                                       access the service.
                       U.S. PATENT DOCUMENTS
             6,005,939 A * 12/1999 Fortenberry et al. .......... 380/21                                       14 Claims, 5 Drawing Sheets



                                                               58
                                                                    Anonymous
                                                                     Browser
                                                                                 as ,
                                                                                   Transaction
                                                                                   Processing          6          XGAVPP.com
                                                                                                                  Wirtualntity Memory
                                                                                                                   User Profile
                                                                                                                  -Transaction Account
                                                                                                                   Number and balance 110
                                                                                                                  -Transaction History



                                        HAVPP web server
                                                                          50

                                                                    Controle
                                                                                ver,
                                                                                AWPP Community
                                                                                    Activities
                                                                                                                  -Surfing History
                                                                                                                  -Image File

                                                                                                                  YgAWPP.com
                      To the Internet                                                                             Virtualntity Memory
                                                                                                                  -User Profile
                            12                                                  Virtual personality               -Transaction Account
                                                                                      Feature         52           Number and Balance
                                                                                                                  -Transaction History
                                                                                                                  -Surfing history           40
                                                                                                                  -image file

                                                               60
                                                                    Web-based
                                                                      e-mail
                                                                                  as
                                                                                   Personalized
                                                                                   HomePages           4.         User ...
                                                                                                                  VirtualEntity Memory
                                                                                                                   Use Pfe
                                                                                                                  -Transaction Account
                                                                                                                    Number and Balance
                                                                                                                  -Transaction History
                                                                                                                  -Surfing history
                                                                                                                  -ImageFile

                                                                                                                  Virtual Personality
                                                                                                                       Database
                                        ; AVPP Internet Site
                                                                                                                        N
Case 1:19-cv-01292-STV Document 1-1 Filed 05/03/19 USDC Colorado Page 3 of 21



      U.S. Patent                    Aug. 12, 2008           Sheet 1 of 5                                          US 7.412,422 B2




                                                                                                                      22

                                                                          AVPP - Reality
                                                                          -Real userlvirtual personality databases
                                                                          -Real word services
              AWPP Internet
              -Virtual personality database                                 -Physical P.O. Boxes, mail services
              -Buying power                                               -Banking services
                -Internet spending account                                  -Checking, savings, investment, etc.
                                                                               -Credit/debit cards
                -Virtual creditoebit cards                                -Privacy protection/promotion organization
              -Virtual Products
                -Pre-created, unique virtual entities
                  -Virtual pets, virtual corporations
                -Tools to function in the Virtual World
                  -Dating expert
                  -Shopping expert                                                User "X"
                -Virtual personality features                                     -Full anonymity
                  -Visual (e.g., 3D), virtual voice                               -Fictional personal information
                  -Virtual personality traits                                     -Untraceable forms of payment:
              -Chat rooms, games in Multi User Domains (MUD's)                      -Cash, cash equivalent
              -Search engines
              -Personalized homepages
              -Internet service provider                                         User "Y"
                                                                                 -Internet anonymity
                                                                                 -Real personal information
                                                                                   -Credit card number
                                                                                   -Biling address
                                                                                   -Social security number
           Chat rooms, Games
                                                                                     - - - - - - - - - - - - - - - w v...............,


                         18                                                                    AWPP
                                                                                          Internet Service
                                                                                                   Provider                              s
                      110

              XGAVPP.com


            Intruder                                                      Internet Shopping
            -Fictional information about XGAVPP.com                       Amazon.com.8)
            -Fictional information about YGAVPP.com                       ebay.com&
            -Reported (random) IP addresses of X and Y
             No information about real users 'X' and 'Y'



                                                      other intrnet Users 26

                                                           Fig. 1
Case 1:19-cv-01292-STV Document 1-1 Filed 05/03/19 USDC Colorado Page 4 of 21



      U.S. Patent       Aug. 12, 2008   Sheet 2 of 5      US 7.412,422 B2




                             -------------   N
Case 1:19-cv-01292-STV Document 1-1 Filed 05/03/19 USDC Colorado Page 5 of 21
Case 1:19-cv-01292-STV Document 1-1 Filed 05/03/19 USDC Colorado Page 6 of 21



      U.S. Patent       Aug. 12, 2008   Sheet 4 of 5      US 7.412,422 B2




                        09


                                                 09
Case 1:19-cv-01292-STV Document 1-1 Filed 05/03/19 USDC Colorado Page 7 of 21



      U.S. Patent       Aug. 12, 2008   Sheet 5 of 5      US 7.412,422 B2




                                                                    -61-I
                                                                    G
Case 1:19-cv-01292-STV Document 1-1 Filed 05/03/19 USDC Colorado Page 8 of 21




                                                             US 7,412,422 B2
                                     1.                                                                        2
           METHOD AND SYSTEM FOR SECURING                                         According to latest studies, an overwhelming majority of
             USER DENTITIES AND CREATING                                       Internet users are concerned, or extremely concerned, about
         VIRTUAL USERS TO ENHANCE PRIVACY ON                                   their online privacy, and many of those users are also con
              A COMMUNICATION NETWORK                                          cerned about the practice of corporate websites gathering
                                                                               marketing information by tracking consumers online activ
                 CROSS REFERENCE TO RELATED                                    ity.
                        APPLICATIONS                                              Recent studies indicate that efforts by various governments
                                                                               to protect online privacy are inadequate. For example,
        This Application claims priority under 35 U.S.C. S 119                 research clearly indicates that many Internet sites worldwide
      based upon U.S. Provisional application Ser. No. 60/191,625,        10   fall woefully short of international standards on data protec
      filed on Mar. 23, 2000, entitled “METHOD AND SYSTEM                      tion. Specifically, the research showed that over two-thirds of
      FOR SECURING USER IDENTITIES AND CREATING                                sites collect personal information of users, and almost all of
      VIRTUALUSERS TO ENHANCE PRIVACY ON A GLO                                 those sites collect sufficient detail to identify and contact the
      BAL COMMUNICATION NETWORK, the entire disclo                             person. Moreover, the vast majority of sites give users no
      sure of which is incorporated herein by reference.                  15   choice about being on the site's own mailing list or having
                                                                               their name passed on to affiliates or third parties.
                     FIELD OF THE INVENTION                                      Further, recent studies indicate that Internet users are con
                                                                               cerned about online security, and the majority of Internet
         The present invention relates generally to enhancing user             users fear that sensitive information Such as credit card num
      privacy on a communication network, and more specifically                bers, social security numbers, information about financial
      to a method and system for securing user identities and cre              assets, and contact information is compromised during com
      ating virtual users to enhance privacy on a computer commu               munication with a website, even when communicating with
      nication network.                                                        generally trusted websites. According to these studies, nearly
                                                                          25
                                                                               one quarter of online consumers do not purchase products or
                BACKGROUND OF THE INVENTION                                    services online, citing fears about their credit card numbers
                                                                               being compromised and concern that their personal informa
         The Internet is a global computer communication network               tion may be abused as the top reasons. These concerns have a
      serving as a public arena for hundreds of millions of users              direct influence on the engagement of users in electronic
      worldwide. According to recent studies, the Internet penetra        30
                                                                               commerce. According to the studies, concerns relating to
      tion in the United States has reached 60 percent of the popu             online privacy and use of personal information result in a
      lation. Currently, there is a steady growth in Internet use, in          significant reduction of the potential revenues of electronic
      the number of Internet sites and in the size and complexity of           commerce, as many consumers simply refrained from Web
      website content. New sites are born and improved every day,              shopping.
      and new users join the Internet world.                              35      The rise of e-commerce enables marketers to capture bits
         The two main activities of Internet users are browsing the            and pieces of the user's buying and Web surfing habits. Data
      World Wide Web and using electronic mail (“e-mail'). Bil                 base technology enables those bits and pieces of user's daily
      lions of email messages are sent and received every day via              life—the matrix of the user's personal world to be
      the World Wide Web (“Web’). Browsing the Web includes                    assembled and repackaged in various ways and sold to any
      many different activities, ranging from online research, lei        40   one wanting to target the user for both legitimate and illegal
      Sure “surfing, playing games, reading news, downloading                  marketing purposes. These are examples of the negative
      and uploading files, experiencing multimedia presentations,              aspects of the digital age.
      online chats and instant messaging, and engaging in elec                    Transactions performed over the Internet are of particular
      tronic commerce.                                                         concern, because an online transaction cannot be successfully
        Only a few years ago, when the Internet started penetrating       45   completed without revealing the user's identity, for billing
      people's everyday life, Internet users were still naive. Many            purposes. Consumers in the traditional economy have the
      users still believe that most of their online interactions are           option of buying and selling almost anything with complete
      anonymous and private. For example, a user who visits a                  anonymity, e.g., a person can walk into a Supermarket, a
      certain website may have the conception that the website (or             drugstore, a retail store, pick up a product, pay in cash, and
      the people operating the website) has no knowledgeabout the         50   physically carry the product, without providing any identify
      USC.                                                                     ing details. The online shopping experience, however, is dif
         In the past few years, particularly in the last 2 years, Inter        ferent. Even the simplest online transaction usually requires
      net users have undergone a change in attitude. Users are                 the purchaser to Submit two types of information, namely,
      awakening, one after the other, from the online anonymity                billing information, which including a full name, credit-card
      dream, and into the cold reality that websites, and the entities    55   number, credit-card type and credit-card expiration date, and
      and people that operate websites, meticulously collect user              shipping information, which includes full name and full
      data, maintain it, manage it, and use it for many commercial             address to which the goods are to be shipped by the online
      purposes. All this is happening, most of the time, without the           merchant. Therefore, anonymous online shopping is impos
      user's knowledge and without user consent.                               sible. The simple process of “buying for cash” is currently not
         Today, it is almost a well-known fact that online anonymity      60   available for Internet users.
      and online privacy are severely jeopardized. Users interac                  This reality is problematic for a number of reasons. Most
      tions are being systematically tracked and scrutinized. User's           people have “nothing to hide', yet it is disturbing that sub
      behavior and usage patterns are closely studied. Users infor             mission of personal information is required for the simplest
      mation is subject to careful data-mining processes. User's               transaction, such as purchasing a book or a compact disc.
      personal information—including user name, address, email            65   Further, many people do not have credit cards, for various
      address, age, and gender is often transferred to third parties,          reasons. Other people do have credit cards, but do not wish to
      exploited and sold.                                                      use it on the Internet for security reasons. The current practice
Case 1:19-cv-01292-STV Document 1-1 Filed 05/03/19 USDC Colorado Page 9 of 21




                                                            US 7,412,422 B2
                                     3                                                                        4
      for transacting over the Internet eliminates this group of users        whether justified or not, it is a fact that a growing number of
      from participation in electronic commerce.                              Internet users are reluctant to join various services on the
         Additionally, certain types of online transactions tend to           Internet in its existing structure, as discussed above.
      trigger privacy and anonymity concerns, for example, pur
      chasing legal pornographic material, Internet activity relating                      SUMMARY OF THE INVENTION
      to sensitive medical information, or purchases and research
      relating to analyzing business competitors.                                The present invention seeks to enhance user activity on a
         One existing Solution for Internet privacy is the use a              large communication network, e.g., the Internet, by creating
      “proxy server' which links between the user's computer and              new users and enhancing the activity of existing users,
      websites visited by the user. The entity behind the website        10   through the creation of user-controlled, preferably customi
      cannot capture the users information; instead, the site may             Zable, virtual entities equipped with tools designed for effec
      record only the identity of the proxy server. Internet users            tive interaction on the Internet. For practical purposes of
      may subscribe to such a proxy server, Such as the service               interacting on a global communication network, Such as the
      available at Anonymizer.com(R). It should be noted that the             Internet, the virtual entities created in accordance with the
      proxy servers such as Anonymizer R cannot guarantee its            15   invention may have the same functionality and powers as real
      users perfect anonymity. One way in which anonymity can be              entities interacting on the Internet. By creating virtual entities
      compromised is through the use of “helper applications' on              in accordance with the invention, the real users behind the
      the Internet, for example, media viewers such as Real                   virtual entities remain anonymous while interacting freely on
      Player(R), which go around the proxy by establishing their own          the Internet and engaging in activities Such as Surfing, e-mail
      direct net connections. Further, the technical standards under          ing, shopping, chatting or any other activity offered by Inter
      lying the Web are constantly changing, hence potentially                net sites. The ability to interact with the Internet privately and
      creating new routes around the Anonymizer R's automatic                 efficiently, in accordance with the invention, is expected to
      link-rewriting mechanism. Nevertheless, research indicates              promote Internet activity generally, and particularly mon
      that about five percent of Internet users have used or are using        etary transactions over the Internet. Although the invention is
      a proxy server to surf the Internet. It should be further noted    25   described below in the context of a global communication
      that existing proxy servers solution do not address the prob            network, it should be appreciated that the invention may also
      lems discussed above relating to online transactions. These             be adapted, with appropriate changes, to any other type of
      solutions do not provide a solution to the problem of websites          communication network, such as intranets, extranets and
      requesting users to Volunteer personal information to receive           local networks.
      services.                                                          30      The phrases “real entity”, “real personality” or “real user'.
        Another existing solution for Internet privacy is web-based           as used throughout this application, refer to a person or a
      e-mail. Most Internet users have some form of a web-based               corporation seeking to interact with the Internet, including
      email account. This free service is offered by numerous pro             but not limited to using an e-mail account through an Internet
      viders, for example Hotmail (R), available from Microsoft, Inc.         Service Provider (“ISP), visiting and registering to websites
      At a first glance, creating and using web-based email seems        35   (i.e., Surfing the Internet), registering and transacting on an
      like a good solution, enabling the user to create a pseudo              e-commerce website, engaging in an Internet site, and any
      anonymous e-mail address which may be used for communi                  other kind of Internet activity. The real entity has a real
      cating with entities that are not within the user's immediate           identity, which may include a given first and last name, a
      circle of acquaintances, such as online merchants. However,             mailing address, a billing address, a telephone number, a
      web-based email has many disadvantages. The user interface         40   Social security number, a driver's license information, or any
      is often less comfortable, compared to that of a regular POP            other information typically used to identify a legal entity,
      based email client. Further, there are strict limitations on the        Such as a person, a corporation or a non-profit organization.
      mailbox and attachments sizes. Additionally, web-based ser                 The phrases “virtual entity”."virtual user and “virtual per
      Vice is clearly not anonymous, because the email header still           Sonality, as used throughout the application, refer to an
      contains the IP address of the sender. Further, web-based          45   imaginary entity created solely for the purpose of interacting
      e-mail addresses are known to be the most common target for             with a communication network. The virtual entities in accor
       junk” or "spam e-mail, because various methods enable                  dance with the invention are preferably imaginary and have
      spammers to collect such email addresses and flood them                 no pre-existing functionality in the real world; however, each
      with junk e-mail. Further, security breaches are common with            virtual entity preferably represents a real entity, as defined
      web-based e-mail servers enable hackers to intercept and use       50   above, and a real entity may be represented by more than one
      other people's web-based e-mail accounts. Thus, many users              virtual entity. As described in detail below, a virtual entity in
      periodically open new web-based e-mail accounts to avoid                accordance with the invention may be provided with an
      security breaches and 'spam', resulting in a tedious and                e-mail account, virtual credit card information, e.g., a virtual
      inconvenient use of those accounts. Further, web-based                  credit card number and expiration date, an imaginary name,
      e-mail services do not enable anonymous transactions on the        55   an imaginary address, a virtual Social security number, and
      Internet. Finally, web-based e-mail accounts do not provide a           any other data that may be required for the Internet activity of
      solution for the problem of websites requesting users to vol            the virtual entity. Once a virtual entity is created, in accor
      unteer personal information to receive services.                        dance with the invention, the virtual entity preferably inter
         Existing efforts to secure people's identity on the Internet         acts on the Internet just like a real entity would interact on the
      are not aimed at protecting privacy interests perse, but rather    60   Internet. For example, the virtual entity may enterachat room
      they are aimed at Securing the identity of users’ money inter           and interact with other real and/or virtual entities. The virtual
      ests (e.g., for the purpose of credit card fraud protection),           entity may purchase products and services from Web-based
      primarily to the benefit of corporations such as the credit card        businesses, using payment methods as described herein. The
      companies. Further, it is a fact that no matter how brilliantly         virtual entity may surf the Web using Web-based e-mail
      secured, the transfer of Information on the Internet is never      65   accounts. However, the activity of the virtual entity is prefer
      completely safe, and the ability to intercept vital information         ably controlled by a real entity. Thus, the personality of the
      is generally only a function of money. More importantly,                real entity, e.g., its unique interests, preferences, spending
Case 1:19-cv-01292-STV Document 1-1 Filed 05/03/19 USDC Colorado Page 10 of 21




                                                            US 7,412,422 B2
                                      5                                                                         6
      habits, or any other unique aspects of the real entity, may              more real users may share the same virtual personality in a
      affect the way in which a corresponding virtual entity func              joint account, to create a more complex virtual personality.
      tions as an Internet user. For example, the real entity may seek            The AVPP system is preferably contractually obligated to
      only certain types of information or certain types of services           maintain in confidence any information that the real users
       or transactions available on the Internet and, therefore, vari          may choose to disclose to the VASPP in analogy to a Swiss
      ous personality traits of the real entity may be reflected in the        bank institution. Further, the AVPP databases are preferably
      virtual entity.                                                          not part of the negotiable assets of the organization or orga
         The system of the present invention is generally referred to          nizations operating the AVPP. To accommodate users who are
      herein as an Anonymous Virtual Personality Provider                 10
                                                                               extremely privacy oriented, certain categories of users may be
      (AVPP). In an exemplary embodiment of the invention, an                  able to limit their relationship with the AVPP, wherein real
      AVPP may include an organization and/or a combination of                 user identities are not disclosed even to the organization or
      computer hardware and/or software which provides services                organizations operating the AVPP, as described below.
      according to the system and method of the invention, such as                The AVPP in accordance with the invention implements
      an ISP, an Internet portal, financial services, shipping infra      15   fundamental separation between a user's real identity and the
      structure, or any other system or organization that may be               user's Internet identity (i.e., the virtual personality), whereby
      required in order to conduct business and/or to provide Ser              no information linked to the real identity is ever communi
      vices on the Internet. For example, the AVPP may be an                   cated via the Internet. According to this concept, The AVPP
      organization operating a server site or series of server sites           preferably consists of two separate Sub-systems, namely, a
      providing access to the Internet and/or other services that may          virtual world system and a real world system. The two sub
      be required in order to implement and manage the virtual                 systems do not communicate with each other via conven
       entities. In alternate embodiments of the invention, the AVPP           tional Internet connections.
      may include several organizations, or may include hardware                  In one preferred embodiment of the invention, cash or other
      and/or software operated by one or more organization.                    untraceable forms of payment, Such as a money order or a
         In accordance with an aspect of the invention, each user of      25   negotiable bank note, collectively referred to herein as “cash
      the AVPP is provided with a virtual personality, which is                equivalent, are the only means of communication between
      fundamentally separated from the identity of the real user, as           the real users and the AVPP. According to this embodiment,
      described in detail below. Using the virtual personality, the            payments by the real users to the AVPP are made in cash or
      AVPP user may interact anonymously on the Internet; how                  cash-equivalent, at pre-designated payment sites; e.g., Inter
      ever, the AVPP system does not rely simply on concealing            30   net cafes, convenience stores, vending machines, etc., and the
      user identities. In accordance with some aspects of the inven            user receives a quota of Internet buying power in the form of
      tion, the virtual personality is provided with means for anony           a prepaid transaction account, e.g., in the form of a virtual
      mously transacting on the Internet, e.g., spending money                 debit-card. The pre-paid transaction account may be identi
      using a virtual transaction account, as described below. The             fied by an identification code, which may include a sequence
      virtual personality may also engage in any other type of            35   of numerals and/or symbols physically printed on the face of
      Internet activity known in the art, such as chatting, Surfing,           a card, or a code which is magnetically, electronically or
      building internet sites, etc., without ever disclosing details           optically recorded on the card. The AVPP pre-paid transac
      linked to the identity of the real user. The virtual personality         tion accounts may be issued in various denominations. Addi
      may conduct research on the Internet, for example seeking                tionally or alternatively, the AVPP may assign each pre-paid
      information relating to a sensitive medical condition of the        40   account with a fictional user name and fictional user informa
      real user, or the virtual personality may subscribe to various           tion, which information may be used to authenticate the pre
      Internet services, for example, services related to a business           paid transaction account on the Internet whenever the user
      competitor of the real user. The virtual personality may also            attempts to use the virtual transaction account through use of
      participate in “chat-rooms' or 'game-rooms' or any other                 a virtual personality, as described below. This embodiment of
      multi-user activities that the real user prefers to conduct in      45   the invention may be useful for extremely privacy-oriented
      privacy. Thus, the AVPP system in accordance with the inven              users who are reluctant to disclose their real identity to any
      tion alleviates various concerns that are typically associated           one related to the Internet, including the AVPP.
      with Internet use. Such as identity theft, tracking of user                 In another preferred embodiment of the invention, a real
      activity, and other objective and/or psychological concerns              user's identity is disclosed only to the AVPP, or to one or some
      that are prevalent among Internet users. It should be appreci       50   of the organs of the AVPP by conventional methods, e.g., in
      ated that an environment of enhanced privacy will promote                person, by mail, by phone, by direct connection, etc., depend
      user creativity, e-commerce and the flow of information on               ing on the level of comfort of the user in using any of those
      the Internet, because privacy is an essential resource for many          conventional methods. The AVPP may then provide the user
      human activities. The AVPP system of the invention creates               with a virtual user name and virtual user information, which
      Such an environment of privacy on the Internet, as described        55   may include an identification code as in the previous embodi
      below.                                                                   ment, which may be used over the Internet to authenticate the
         One aspect of having a virtual personality is the power of            user. Once the real user has been authenticated at an Internet
      reversibility. If something goes wrong in the Internet “life' of         site of the AVPP, which site may be accessed via standard
      the virtual entity, for example, a romantic misunderstanding             Internet access tools, the real user may edit the virtual user
      or an unsuccessful business venture, the real user always has       60   information and/or add more information related to the Vir
      the option to replace the virtual personality with a new virtual         tual user. According to this embodiment, the linking between
      personality. In the process of building a new personality, the           the real user information and the virtual user information is
      real user may have an opportunity to correct the mistakes of             known only to the user and to an organ of the AVPP operating
      the previous virtual personality, even when interacting with             in the real world, i.e., off the Internet. Internet-accessed
      the same entities. In contrast to the real life of the user, the    65   organs of the AVPP communicate only with the virtual user
      Internet life of the virtual personality may be eternal, and may         and do not store any information that may be traced back to
      be continued by successors of the real user. Further, two or             the real user.
Case 1:19-cv-01292-STV Document 1-1 Filed 05/03/19 USDC Colorado Page 11 of 21




                                                             US 7,412,422 B2
                                      7                                                                     8
         Once a virtual user has been created at the AVPP according            However, in preferred embodiments, the AVPP also accom
      to either of the embodiments described above, or using any               modates transactions that inherently require a mailing
      other suitable implementation of a separation between the                address, for example, purchasing products that must be
      virtual user and the real user, the virtual user is provided with        shipped to the customer. To accommodate Such transactions,
      a variety of optional tools, as may be required by a virtual             the AVPP may establish physical mailboxes that are assigned
      entity. For example, the virtual entity may be provided with a           to subscribers, under their virtual identity and may be
      transaction tool, e.g., in the form of a virtual credit or debit         accessed at locations affiliated with the AVPP. This solution
      card number registered to the virtual entity. The transaction            may be suitable for those users who seek full anonymity, i.e.,
      tool enables the virtual user to access Internet services, and to        those who communicate with the AVPP only via transfer of
      purchase products over the Internet at electronic retailer (“e-     10   cash or cash equivalent.
      tailer) sites. Using the transaction tool, the virtual entity may           For users whose mailing addresses are disclosed to an
      also receive payments, for example, refunds from e-tailer                organ of the AVPP, as part of the information needed to
      sites for returned or damaged goods. The AVPP may include                establish a transaction account, the AVPP may include a ship
      an accounting system in charge of issuing and billing virtual            ping division, which may be part of the real world Sub-system
      debit or credit accounts, and tracking payments credited to a       15   of the AVPP. Alternatively, the AVPP may contract with a
      given virtual user and payments made by Such virtual user.               trusted third party to handle the shipping of goods from Inter
      Each virtual user account may have a spending limit, which               net merchants to AVPP users as follows. Each virtual user's
      may be based on the amount of money purchased using pre                  fictional shipping address may include a shipping code iden
      paid transaction accounts, for completely anonymous users,               tifying the virtual user as a member of the AVPP system.
      or may be based on credit rating, for those users whose                  Before shipping the goods, the third party shipper may obtain
       identities are known to the AVPP. However, even for those               the real user's shipping address from an organ of the AVPP
      users whose identities are know to the AVPP, the linking                 directly, by providing the shipping code, whereby the real
      between real identities and their corresponding virtual enti             user address is not communicated over the Internet. The ship
      ties is accessible only within the internal accounting system            ping organization receives the goods to be shipped from a
      of the AVPP, thereby fully protecting this crucial linking from     25   dispatch site of the Internet merchant and delivers the goods
      being communicated over the Internet.                                    to the real user. In some embodiments, the virtual users
         To secure the financial interests of the AVPP and its users,          fictional mailing address may include an indication of a geo
      against Internet security breaches such as credit card theft, the        graphical vicinity of the real user address, so that the Internet
      AVPP system may incorporate information security solutions               merchant may be able to efficiently allocate a proper dispatch
      as are known in the art. Thus, the AVPP of the present inven        30   site for the goods, to minimize shipping time and costs, yet
      tion does not obviate the need to physically secure the transfer         without having access to the complete address of the user.
      of information on the Internet. However, the added value of                 As described above, payments by a virtual personality over
      the AVPP system and method is in protecting user privacy on              the Internet may be in the form of virtual credit/debit cards
      the Internet by creating a fundamental separation between the            registered to the virtual personality. This may be imple
      virtual personalities and their corresponding real life identi      35   mented using a real credit card number that may be issued to
      ties, whereby real user identities are not compromised even              the AVPP by an existing credit card company. The AVPP may
      when Internet security fails. This added value will become               be directly responsible for the payment of its virtual users
      increasingly important as the Internet grows in size and                 credit card bills. For billing and credit card authentication
      Sophistication.                                                          purposes, each virtual credit card of an AVPP user may be
         As described above, the AVPP users are provided with             40   registered with the address of the AVPP and the fictional
      virtual transaction accounts, which are backed by real funds             identification information assigned to each user. Payment
      or credit accounts within the AVPP system. Thus, the AVPP                made by the AVPP on behalf of its users may be deducted
      may provide its users with anonymous buying power, which                 from the corresponding real users’ transaction accounts
      may be pre-paid or backed by a credible billing system.                  within the AVPP, and payments received by the AVPP on
      Depending on whether the user chooses the constellation of          45   behalf of its users may be added to the corresponding real
      full anonymity or relative anonymity, as described above, the            users’ transaction accounts.
      AVPP may deduct a predetermined percentage from the funds                   In some embodiments of the invention, the AVPP may
      made available to the transacting virtual entity, as a commis            create its own line of virtual products, which may be offered
       sion for the services of the AVPP. In some embodiments of the           to the AVPP users. In one embodiment, the AVPP may create
      invention, these commissions may be offset by equal, or even        50   a series of exclusive, e.g., copyrighted and/or trademarked,
      larger, savings in the actual transactions, for example, if the          virtual personalities, having predefined attributes, preferably
      AVPP contracts with various service providers and merchants              including an audio-visual representation, that may be pur
      on the Internet to lower prices due to the large number of               chased by the AVPP users. A buyer of such a predefined
      anonymous users operating under the AVPP. Additionally or                virtual personality may become the legal owner of the intel
      alternatively, the AVPP may charge each user a periodic fee         55   lectual property rights to the virtual personality, and may use
      for handling each anonymous Internet account, which fee                  it on the Internet to engage in any of the Internet activities
      may be used to cover the average costs of credit-card fraud              described above, for example, using a virtual transaction
      and other liabilities and to support additional services that the        account. Additionally or alternatively, each AVPP user may
      AVPP may offer its users.                                                be able to construct a customized virtual entity, using tools
         Most transactions on the Internet do not, inherently, require    60   provided by the AVPP.
      identification of the real entity making the transaction, Such as           In some preferred embodiments of the invention, the AVPP
      the entity's mailing address. For example, “soft products                may function as a portal between the real world and the virtual
      Such as downloading Software, music or video, "print-your                world, and certain elements of the AVPP system described
      own' products such as uniquely bar-coded Stamps or movie                 above may follow the users during Internet activity outside
      tickets, etc.), even hotel reservations. Such products do not       65   the AVPP website. For example, the AVPP may include tools
      require additional treatment by the AVPP once the anony                  as are known in the art to assist users in constructing person
      mous payment method described above is implemented.                      alized virtual home pages, which may serve as “homes” for
Case 1:19-cv-01292-STV Document 1-1 Filed 05/03/19 USDC Colorado Page 12 of 21




                                                              US 7,412,422 B2
                                                                                                              10
      the virtual entities and may host representations of other real                 DETAILED DESCRIPTION OF PREFERRED
      and virtual entities. Further, a user may be able to surf the                             EMBODIMENTS
      Internet using Web browsing software that has been modified
      to include features of the AVPP. Additionally or alternatively,              The AVPP in accordance with the invention implements
      the AVPP may provide Internet access to its users. The AVPP          5    fundamental and revered separation between a user's real
      may also provide services such as a Web browser using state               identity and the user's Internet identity (i.e., the virtual per
      of-the-art search engines. An AVPP in accordance with the                 sonality), whereby no information linked to the real identity
      invention, which also provides the users internet access Ser              ever need be communicated via the Internet. According to this
      vices, may be able to protect the identities of its users even            concept, the AVPP preferably consists of two separate sub
      more comprehensively, for example, by randomizing the                10   systems, namely, a virtual world System and a real world
      Internet Protocol (“IP) addresses of its users and by imple               system. The two Sub-systems do not communicate with each
      menting anti-spamming and/or anti-targeting and/or proxy                  other via conventional Internet connections. This concept is
       server Solutions as are known in the art.
                                                                                depicted in FIG. 1, which schematically illustrates an over
                                                                                view of an AVPP system in accordance with an embodiment
         There is thus provided, in accordance with a preferred            15   of the present invention, operating in conjunction with a
      embodiment of the invention, a method of enabling a real                  worldwide computer communication system 12, Such as the
      entity to access a service on a communication network using               Internet, also referred to herein as the “Web”.
      a virtual entity, the method including the steps of establishing            The system of FIG. 1 includes an AVPP real world site 22
      a user account including at least first data corresponding to the         and an AVPP Internet site. The AVPP real world site commu
      identity of the real entity and second data corresponding to the          nicates with real user 10 (also referred to herein as user type
      virtual entity and not identifying the real entity, storing the           “X”), who is a completely anonymous user, and with a real
      first and second data in a first database, linking between the            user 11 (also referred to herein as user type “Y”), who is
      first and second data in the first database, storing the second           anonymous vis-a-vis Internet 12 but is known to the AVPP
      data at a second database, associating the second database                real world site 22, as described in detail below. The AVPP
      with a communication network site, connecting the commu              25   Internet site 24 is connected to the Internet 12 using means as
       nication network site to the communication network, receiv               are known in the art, and preferably includes an Internet
      ing the second data from an unidentified user on the commu                server and a virtual user interface, as described below.
      nication network site, identifying the unidentified user as the             In accordance with an embodiment of the invention, as
      virtual entity based on receiving the second data, and allow              described in detail below, users 10 and 11 may access Internet
      ing the virtual entity to access the service.
                                                                           30   12 using virtual personalities 110 and 111 which are assigned
                                                                                to users 10 and 11, respectively, to engage in various activi
         Further, in accordance with a preferred embodiment of                  ties. For example, users 10 and 11 may purchase goods from
      invention, there is provided a virtual entity residing on a               a website of an electronic retailer (“e-tailer) 14, participate
      communication network site and adapted to interact on a                   in chat rooms or games 16, Surf the Web using a search engine
      communication network on behalf of a real entity, the virtual        35   18, as is known in the art, or interact with other Internet users
      entity including a memory having stored therein information               26. In accordance with the invention, virtual users 10 and 11
      defining the virtual entity, which information includes a                 may be exposed during their Internet activity to an intruder
      unique user name, a password and information corresponding                20, defined broadly herein as an entity that may collect and
      to a visual representation of the virtual entity, and a virtual           use information about users 10 or 11 for purposes not autho
      user interface adapted to communicate with the communica             40   rized by users 10 and 11. Such as for consumer targeting or for
      tion network from the communication network site, wherein                 any other purpose that may be considered an invasion of the
      the virtual entity is not linkable, on said communication net             privacy of users 10 and 11.
      work, to the identity of the real entity.                                    In a preferred embodiment of the invention, the identity of
                                                                                real user 10 is not disclosed to AVPP real world site 22, and
                 BRIEF DESCRIPTION OF THE DRAWINGS                         45   cash or other untraceable forms of payment, such as a money
                                                                                order or a negotiable bank note, collectively referred to herein
          The invention will be understood and appreciated more                 as "cash equivalent, are the only means of communication
       fully from the following detailed description of preferred               between real user 10 and the AVPP. According to this embodi
       embodiments of the invention taken in conjunction with the               ment, payments by real user 10 to the AVPP real world site 22
       accompanying drawings in which:                                     50   are made in cash or cash-equivalent at pre-designated pay
          FIG. 1 is a schematic block diagram illustrating an over              ment sites, e.g., Internet cafes, convenience stores, vending
       view of an Anonymous Virtual Personality Provider (AVPP)                 machines, etc., and in exchange for Such payment the user
       system in accordance with an embodiment of the present                   may receive a quota of Internet buying power in the form of a
       invention, operating over a global computer communication                prepaid transaction account issued by the AVPP real world
       network;                                                            55   site, as described in detail below. The pre-paid transaction
         FIG. 2 is a schematic block diagram illustrating the flow of           account may be identified by an identification code, which
       funds through an AVPP system in accordance with an                       may include a sequence of numerals and/or symbols physi
       embodiment of the invention, operating over a global com                 cally printed on the face of a card, or a code which is mag
       puter communication network;                                             netically, electronically or optically recorded on the card. The
         FIG. 3 is a schematic block diagram illustrating part of an
                                                                           60   identification code of the pre-paid transaction account may be
                                                                                attached to the virtual entity 110 subsequently assigned to or
       AVPP real world site of an AVPP system according to FIGS.                created by real user 10 for Internet activity, as described
       1 or 2:                                                                  below. Once user 10 has been authenticated at a website of the
          FIG. 4 is a schematic block diagram illustrating an AVPP              AVPP such as at the AVPP Internet site 24, user 10 may
       Internet site of an AVPP system according to FIGS. 1 or 2; and      65   further edit and expand the content of the virtual entity 100, as
          FIG. 5 is a schematic pictorial illustration of a virtual user        described below, and edited and/or expanded information of
       interface generated by the AVPP Internet site of FIG. 4.                 virtual user 110 may be subsequently used to authenticate
Case 1:19-cv-01292-STV Document 1-1 Filed 05/03/19 USDC Colorado Page 13 of 21




                                                            US 7,412,422 B2
                                   11                                                                        12
      user 10. Pre-paid transaction accounts may be issued by the               Once an account has been created at the AVPP real world
       AVPP real world site 22 in various denominations, such as 20           site 22, for each of real users 10 and 11, and information or a
      U.S. Dollars, 50 U.S. Dollars and 100 U.S. Dollars, or any              code corresponding to virtual users 110 and 111 has been
      other denomination Suitable for Internet spending. Addition             communicated to the AVPP Internet site 24, using the method
      ally or alternatively, the AVPP real world site 22 may assign           and system described above or any other Suitable implemen
      the pre-paid account a fictional user name and fictional user           tation for a separation between virtual users real users, the
      information, which information may be used to authenticate              virtual users 110 and 111 are provided with a variety of
      transactions of user 10 on the Internet using the pre-paid              optional tools, as may be required by a virtual entity in the
      transaction account, as described below. This embodiment of             context of the invention. For example, each of virtual entities
      the invention may be useful for extremely privacy-oriented         10   100 and 111 may be provided with a transaction tool, which
      users who are reluctant to disclose their real identity to any          may be in the form of a virtual credit or debit card number
      one related to the Internet, including the AVPP.                        registered under the identity of the virtual entity, as described
         In contrast to real user 10, the identity of real user 11 is         below. The transaction tool enables virtual users 110 and 111
      disclosed to the AVPP real world site 22, or to organs of AVPP          to perform transactions over the Internet, for example to
      real world site 22, as described below. The identity may be        15   subscribe to an fee-based Internet services, or to purchase
      disclosed using conventional methods, for example, in per               products over the Internet, e.g., at the e-tailer site 14, without
      son, by mail, by phone, by direct connection though a tele              disclosing their true identity. Using the transaction tool, Vir
      phone line, or even through a secure connection over the                tual entities 110 and 111 may also receive payments, for
      Internet, Such as a secure Socket layer (SSL) connection, as            example, refunds from e-tailer 14 for returned or damaged
      is known in the art, depending on the level of comfort of the           goods. The AVPP real world site 22 may include an account
      user in using any of those conventional methods. The AVPP               ing system for issuing and billing virtual debit or credit
      real world site 22 may then provide user 11 with a virtual user         accounts, and tracking payments credited to virtual users 110
      name and virtual user information, which may include an                 and 111 and payments made by virtual users 100 and 111.
      identification code and other information, which may be later           Each virtual user account may have a spending limit, which
      used over the Internet to authenticate the transactions of user    25   may be based on the amount of money purchased using pre
       11. This information may be attached to the virtual user 111           paid transaction accounts, in the case of totally anonymous
       created by or assigned to user 11. Once real user 11 has been          user 10, or based on a credit rating, in the case of user 11
       authenticated at an Internet site of the AVPP, such as AVPP            whose identity is known to the AVPP real world site 22. The
      Internet site 24, which site may be accessed via the Internet           linking between the real identity of real user 11 and the
      using conventional Internet access tools, real user 11 may edit    30   corresponding virtual entity 111, for both debit and credit
      and/or expand the content of the virtual user 111 and/or add            purposes, is accessible only within the internal accounting
      more information related to virtual user 111, which additional          system of the AVPP, thereby fully protecting this crucial
      or edited information may subsequently used to authenticate             linking from being communicated over the Internet.
      user 11. In this constellation, the crucial linking between the           To secure the financial interests of the AVPP and its users,
      identity of real user 11 and the virtual user 111 is known only    35   against Internet security breaches such as credit card theft, the
      to the user and to the AVPP real world site 22, i.e., off the           AVPP system may incorporate information security solutions
      Internet. The AVPP Internet site 24 communicates only with              as are known in the art. Thus, the AVPP of the present inven
      the virtual user and does not store any information that may be         tion does not obviate the need to physically secure the transfer
      traced back to the real user. In this manner, the real informa          of information on the Internet. However, the AVPP system
      tion relating to user 11 is prevented from being compromised       40   and method further protecting user privacy on the Internet by
      to any other entities on the Internet, even if security mecha           creating a fundamental and revered separation between the
      nisms of the AVPP Internet site 24 fail. This is fundamentally          virtual personalities and their corresponding real life identi
      different from prior art systems in which user information is           ties, whereby real user identities are not compromised even
      secured from the Internet only by electronic means, such as             when Internet security fails. This added value is expected to
      encryption and communication through secure servers. In the        45   become increasingly important as the Internet grows in size
      present system, real information about real user 11 is stored           and Sophistication.
      only in an internal database of the AVPP real world site 22,               As described above, users 10 and 11 are provided with
       and is not communicated even to the AVPP Internet site 24.             virtual transaction accounts linked to virtual entities 110 and
       All communication between the AVPP real world site 22 and              111, respectively, and the transaction accounts are backed by
      the AVPP Internet site 24, relating to the activity of real user   50   real funds or credit accounts of users 10 and 11 within the
      11, is based solely on the information included in the virtual          AVPP real world site 22. Thus, the AVPP system may provide
      entity 111. As explained below, the AVPP real world site and            its users with anonymous buying power, which may be pre
      the AVPP Internet site may not be separated physically, for             paid or backed by a credible billing system. Using its account
      example, they may be located on separate servers of the same            ing system, the AVPP real world site 22 may deduct a prede
      system, as long as the linking between real user 11 and virtual    55   termined percentage from the funds made available to virtual
      user 111 is stored separately and is prevented from being               entity 110 and 111, as a commission for the services of the
       communicated over the Internet.                                        AVPP. Such deduction to the AVPP may be performed using
         It is appreciated, however, that the identity of user 11 may         methods known in the art. In some embodiments of the inven
      not be completely "sealed' from the Internet, in the sense that         tion, the commissions paid by the users may be offset by
      a person within the AVPP real world site organization may          60   equal, or even larger, savings to the users in Subsequent Inter
      intentionally, or by an act of negligence, compromise a user's          net transactions, for example, if the AVPP contracts with
      identity and communicate such identity over Internet. How               various service providers and merchants on the Internet to
      ever, a user who is concerned about privacy to Such an extent,          lower prices, in view of the large number of anonymous users
      that the user is reluctant to rely on the integrity of the AVPP         operating under the AVPP system. Additionally or alterna
      system personnel, has the alternative option of subscribing to     65   tively, the AVPP may charge each user a periodic fee for
      the AVPP system with total anonymity, using the model                   handling each anonymous Internet account, which fee may be
       described above with reference to real user 10.                        used to cover the cost of credit-card fraud and other liabilities
Case 1:19-cv-01292-STV Document 1-1 Filed 05/03/19 USDC Colorado Page 14 of 21




                                                            US 7,412,422 B2
                                      13                                                                      14
      and to support additional services that the AVPP may offer its           Thus, for real user 11, who does not require full anonymity,
      users. This fee may also be deducted from the accounts of                the billing system is relatively simple in structure and may be
      users 10 and 11 within the AVPP accounting system.                       transparent to the real user 11 operating under entity 111.
         Most transactions on the Internet do not, inherently, require            In some preferred embodiments of the invention, the AVPP
      identification of the real entity making the transaction, Such as        may create virtual entities and virtual products that may be
      the entity's mailing address. For example, “soft products',              offered to the AVPP users. In one embodiment, the AVPP may
      Such as downloading Software, music or video, "print-your                create a series of exclusive, e.g., copyrightable and/or trade
      own' products, such as uniquely bar-coded Stamps or movie                markable copyrightable and/or trademarkable, virtual per
                                                                               Sonalities, having predefined attributes, that may be pur
      tickets, etc., or even hotel reservations. Such products do not     10   chased by users 10 and 11, to replace or to be used in addition
      require additional treatment by the AVPP once the anony                  to virtual entities 110 and 111, respectively. A buyer of such
      mous payment method described above is implemented.                      a predefined virtual personality may become the legal owner
      However, in preferred embodiments, the AVPP also accom                   of the intellectual property rights to the virtual personality,
      modates transactions that inherently require a mailing                   and may use it on the Internet to engage in any of the activities
      address, for example, purchasing products that may be               15   available to virtual personalities, for example, the predefined
      shipped to the customer. To accommodate such transactions,               virtual entity may be attached by the user to an existing virtual
      the AVPP real world site 22 may establish physical mailboxes             transaction account with the AVPP or the purchased virtual
      that are assigned to Subscribers, under their virtual identity,          entity may be assigned a separate transaction account. Addi
      and may be accessed at locations affiliated with the AVPP real           tionally or alternatively, each AVPP user may be able to
      world site 22. This solution may be suitable for users, such as          construct a customized virtual entity, using tools provided by
      user 10, who seek full anonymity, i.e., who communicate with             the AVPP. For example, the user may construct an image
      the AVPP only via transfer of cash or cash equivalent.                   and/or a Voice of the virtual entity, by selecting among a
         An alternative embodiment is suitable for users whose                 variety of choices made available on the AVPP website, which
       mailing addresses are disclosed to an organ of the AVPP such            choices may include a selection of body parts that may be
       as real user 11, whose mailing addresses are disclosed as part
                                                                          25   combined into a unique image representing the virtual entity.
       of the information needed to establish a transaction account.
                                                                               The virtual personalities created or acquired by users 110 and
                                                                               111 may be the equivalent of any real world entities, such as
      For those users, the AVPP real world site may include its own            people, animals (e.g., pets), or corporations. The customized
      shipping division, which may be part of the real world sub               virtual entities may be used to surf the Internet, and to interact
      system of the AVPP, or the AVPP may contract with a trusted         30   with other real and/or virtual entities on the Internet, being
      third party shipping organization, such as FedEXR, to handle             limited only by their imagination. However, to aid the process
      the shipping of goods from Internet merchants to real users as           of establishing a solid virtual personality, the AVPP may
      follows. The fictional address of the virtual user 111 may               provide services to assist people in materializing their Inter
      include a shipping code identifying the virtual user 111 as a            net dreams. Such services may include an online dating
      member of the AVPP system. This shipping code may then be           35   expert, an online business expert, an online service for auto
      used to retrieve the real shipping address of user 11 from the           matic translation of the language used by savvy Internet users
      AVPP real world site, before the shipping order is executed,             ('e-language'), and any other tools that may improve the
      for example, through direct communication between the ship               Internet-related skills of the virtual personalities.
      ping organization and the AVPP real world site 22, whereby                  In some preferred embodiments of the invention, the AVPP
      the real user address is not communicated over the Internet.        40   may function as a portal between the real world and the virtual
      The shipping organization receives the goods to be shipped               world, and elements of the AVPP system described above
      from a dispatch site of the Internet merchant and delivers the           may follow the users during their Internet activity outside the
      goods to the real user 11. In some embodiments, the virtual              AVPP website. Additionally or alternatively, the AVPP may
      user's fictional mailing address may include the real Zip code           include or contract with an Internet Service Provider ("ISP")
      or some other indication of the geographical vicinity of the        45   15 to provide Internet access to its users, such as user 11.
      real user 11, so that the Internet merchant may be able to               Since subscribing to an ISP requires a real user's identity to be
      efficiently allocate a proper collection site for the goods, to          disclosed to the ISP users of type X', such as user 10, may
      minimize shipping time and costs, but without having access              prefer not to subscribe with any ISP. The AVPP may also
      to the complete address of the user 11. This type of shipping            provide services such as a Web browser using state-of-the-art
      Solution is described below in conjunction with an exemplary        50   search engines with anonymous browsing capabilities, as are
       embodiment of the invention.                                            known in the art, for example, a proxy-server type arrange
         As described above, payments over the Internet by a virtual           ment of the type operated by Anonymizer.com(R). An AVPP in
      entity, such as virtual entities 110 and 111, may be in the form         accordance with the invention, which also includes an ISP.
      of a virtual credit/debit cards registered to the virtual person         may be able to protect the identities of its users even more
      ality 111. This may be implemented using a real credit card         55   comprehensively, for example, by randomizing the Internet
      number that may be issued to the AVPP by an existing credit              Protocol (IP) addresses of its users and by implementing
      card company, such as Visa R. The AVPP may be directly                   anti-spamming and/or anti-targeting and/or proxy-server
      responsible for the payment of the credit card bills of virtual          type solutions, as are known in the art.
      user 111. For billing and credit card authentication purposes,              FIG.2 schematically illustrates the flow of information and
       each virtual credit or debit card issued to a user of AVPP         60   funds in an AVPP system according to an embodiment of the
       system may be registered at the credit card company with the            present invention. While FIG. 2 depicts one embodiment of a
       address of the AVPP and the fictional identification informa            system which may perform the method of the present inven
      tion assigned to each user. Payments made by the AVPP on                 tion, other systems and arrangements of components may be
      behalf of its users may be deducted from the corresponding               used to perform such a method, and the system of the present
      real users’ transaction accounts within the AVPP system, and        65   invention may incorporate other systems and/or perform
      payments received by the AVPP on behalf of its users may be              modified methods. The AVPP system of FIG. 2 includes the
      added to the corresponding real users’ transaction accounts.             AVPP real world site 22 and the AVPP Internet site 24. The
Case 1:19-cv-01292-STV Document 1-1 Filed 05/03/19 USDC Colorado Page 15 of 21




                                                              US 7,412,422 B2
                                     15                                                                   16
       AVPP real world site includes a fund collection site 28, a               in some embodiments, organizationally distinct entities, as
       shipping processing division34, a real user versus virtual user          described above with reference to FIG. 1. The AVPP real
       information database (“RU/VU) 32 and a virtual user infor                world site 22 may connect directly with a user to perform
       mation database 36, all of which elements are discussed in               functions that require knowledge of the true identity of the
       more detail below. Both the shipping processing division 34              user, such as account set up and maintenance. The AVPP
       and the funds collection site 28 may communicate with the                Internet site interacts with the user via the Internet to perform
       RUVU database32, to retrieve certaininformation therefrom                functions requiring anonymity, Such as Surfing, purchasing
      and to Supply other information thereto. As explained below,              goods, research, participating in chat rooms, etc., as described
      the shipping processing division operate or be associated with            above with reference to FIG. 1.
      a shipping company, Such as FedEx R, to provide the shipping         10
      company with shipping address information upon a specific                    Reference is now made also to FIG.3, which schematically
      request. Such request may include a code identifying a virtual            illustrates part of the AVPP real world site of FIG. 2 in more
      user of the AVPP, and/or a virtual shipping address of the                detail. In an exemplary embodiment, the AVPP real world site
      virtual user, which information may be linked to a corre                  22 includes the RUVU database 32 and the virtual user
      sponding real user shipping address within RU/VU database,           15   information database 36, and the AVPP Internet site includes
      as explained below. Thus, upon a specific request from the                a virtual personality database 40 and a Web server 38. For
      shipping company, the shipping retrieves a real user shipping             each user, Such as user 30, there exists a real user entry in
      address from the RU/VU database 32 corresponding to the                   RU/VU 32 linked to a corresponding virtual entity entry in
      virtual user information or other code included in the request.           RU/VU32. For example, real user 10 (FIG. 1) has a real user
      This mechanism enables shipping of goods to the real user                 entry 210 and a corresponding virtual user entry 310, and real
      without communicating the real user shipping address over                 user 11 (FIG.1) has a real user entry 211 and a corresponding
      the Internet, as demonstrated by examples below.                          virtual user entry 311. Preferably, the real user entry 211
         When a real user30 wishes to connect to the Internet 12, the           includes identifying information of user 11, Such as first and
      user may also be connected, Voluntarily or involuntarily, to              last name, shipping and billing addresses, real credit card
       various Internet sites, such as e-tailer 14, chat room 16, search   25
                                                                                number, and/or any other information that may be necessary
       engine 18 and Internet Intruder 20, hereinafter collectively             in order to process payments from and/or transfer funds to
       referred to as Internet sites, all of which sites are described          user 11. In contrast, the real user entry 210 does not include
       above with reference to FIG. 1. Real user 30 may be a com                any identifying information about user 10, as this information
       pletely anonymous user, according to the model described                 is not available from user 10 who purchased a transaction
       above with reference to real user 10 of FIG. 1, or a user who       30
      is anonymous only vis-a-vis the Internet, according to the                account for cash or cash equivalent. Instead, the real user
      model described above with reference to user 11 of FIG.1. By              entry 210 may include only the amount of money user has
      being connected with the Internet sites, user 30 may perform              remaining in the transaction account purchased, as well as the
      tasks such as 'Surfing the web using search engine 18,                    funds ID mentioned above.
      making purchases from E-tailers such as the E-tailer 14, or          35      The virtual user entries 310 and 311 preferably include
      participating in chat room 16. Internet sites 14-18 provide               virtual profiles of users 10 and 11, respectively, as well as the
       Internet related services and are connected to the Internet 12           funds ID code of each user, or any information that may be
      through known methods, and may include any functions and                  required in order to authenticate the Internet transactions and
       structures as are known in the art.                                      other activities of users 10 and 11 on the Internet. This infor
         The real user 30 may wish to engage in Such activities in an      40   mation is not related to the identity of users 10 and 11 and, in
      anonymous fashion. The user transmits funds, e.g., U.S. dol               Some embodiments of the invention, this information may be
      lars, to the funds collection site 28, which may be any orga              altered periodically by the AVPP system to avoid fraud. Each
      nization collecting funds on behalf of another party, such as a           virtual user entry preferably also includes a virtual transac
      bank, newsstand, Internet cafe, or any other organization, or             tion account number and an account balance, e.g., in U.S.
      maybe part of the AVPP real world site 22, as described above        45   Dollars, for the purpose of processing the virtual transaction
      with reference to FIG.1. The user may physically travel to the            accounts of the users, as described above with reference to
      funds collection site or may perform the transaction in any               FIG. 1. The virtual information may also include a virtual
      other manner, such as via the telephone, by mail, or by con               e-mail address, and a virtual user access ID (“username’) and
      necting to a computer of the collection site via direct com               virtual user password. The virtual user profiles may further
      munication means such as a telephone line. In some embodi            50   include information that may be added by the users 10 and 11
      ment of the invention, the user may connect to the funds                  at the AVPP Internet site 24 to reflect the personalities each
      collection site over the Internet using a secure communication            user wishes to present on the Internet, for the purpose of their
      means, such as a secure socket layer (SSL) connection, as is              activity as virtual users 110 and 111, respectively. For
      known in the art. In exchange for the transfer of said funds,             example, a virtual entry may include imaginary personality
      user 10 may receive a funds identification code, also referred       55   characteristics, physical characteristics, an imaginary profes
      to herein as “funds ID', which defines a virtual transaction              sion and preferences, etc., as described below with reference
       account assigned to user 30, as described above with refer               to virtual personality database 40 of FIG. 4. However, any
       ence to FIG. 1.                                                          Such additional information that is not required for the pro
         The funds identification code, may be used by user 30 to               cess of authenticating the transactions of virtual users 110 and
      access AVPP Internet site 24, which may include an organi            60   11 may be omitted from the virtual user entries. Such addi
      Zation and/or a collection of computer hardware and/or soft               tional information may still be included in the virtual person
      ware enabling anonymous use of services provided over the                 ality profiles of users 110 and 111 in the virtual personality
      Internet, such as purchasing products or services, participat             database 40, as described below. Each real user entry in the
      ing in Social activities such as chat groups, or searching the            RU/VU database 32 is preferably linked to a corresponding
      World WideWeb (“Web’) using a search engine, or any other            65   virtual user entry, for example, entry 210 is preferably linked
      activities as are known in the art. Preferably, the AVPP Real             to entry 310 and entry 211 is linked preferably to entry 311,
      world site 22 and the AVPP Internet site 24 are physically and,           using a reference or pointeras is known in the art. This linking
Case 1:19-cv-01292-STV Document 1-1 Filed 05/03/19 USDC Colorado Page 16 of 21




                                                              US 7,412,422 B2
                                    17                                                                        18
      is the crucial linking between real users and virtual users that          virtual user database may be omitted and other arrangements
      the present invention seeks to protect from undesired disclo              may be made to safely update information between RU/VU
       sure over the Internet.                                                  32 and virtual personality database 40 of AVPP Internet, such
         The virtual user entries, for example, entries 310 and 311,            as applying the above described Switching mechanisms to
       are preferably also included, in whole or in part, in the virtual        allow communication between databases 40 and 36 only
      user database 36, and stored as virtual user entries 410 and              when communication between database 40 and AVPP Web
      411, respectively. The virtual user site 36 may function essen            server 38 is halted.
      tially as a “privacy buffer” between the AVPP real world site               Reference is now also made to FIG.4, which schematically
      2 and the AVPP Internet site 24, and assists in preventing                illustrates the AVPP Internet site in more detail. For each user,
       access from the Internet to real user information even when         10
      the security of AVPP Internet site 24 is compromised, as                  such as users 10 and 11, a virtual entity entry exists in the
                                                                                virtual personality database, such as virtual entity 110 and
      explained in detail below. Virtual user entries 410 and 411               virtual entity 111, respectively. Each virtual entity profile
      may be generally identical to virtual user entries 210 and 211,           preferably includes the virtual transaction account informa
      respectively; however, at a given point in time, database 32              tion described above, and the account balance. Each virtual
      may not be fully updated with changes in database 32, and            15
                                                                                transaction account is preferably linked to a real credit card or
      vice versa. This is because databases 32 and 36 are separate              debit card number, issued to the AVPP by an established
      and distinct and may be periodically updated to reflect                   credit card company, e.g., Visa R or American Express.
      changes in either or both database only according to a special
      update protocol, as described in detail below. Further, since                It should be appreciated that a virtual transaction account
      Some of the imaginary information in the virtual user profiles            number (or “virtual transaction ID') need not be a credit card
      is not required for authentication purposes, certain types of             number, and may be of a different form, such as a debit card
      information may be included only in database 32 or only in                number or any identification corresponding to a user's real or
      database 36, depending on the specific system design.                     virtual identity allowing funds to be transferred between the
         In a preferred embodiment of the invention, the RU/VU                  AVPP and another entity, such as e-tailer 14 or the party
      database32 and the virtual user database 36 are electronically       25   issuing credit to the AVPP organization, such as a credit card
      separated and distinct and may communicate with each other                company or a bank.
      only though use of a special safe linking protocol that enables              As mentioned above, in an exemplary embodiment, the
      mutual updating of the two databases through safe update                  AVPP Internet site includes virtual personality database 40.
      links 42 and 44. In a preferred embodiment of the invention,              Preferably, the virtual personality database stored at the
      updating through links 42 and 44 may be performed only               30   AVPP Internet site mirrors the virtual information database
      when the connection between virtual user database 36 and a                36 stored at the AVPP reality site, and the two databases are
      virtual personality database 40 at the AVPP Internet site                 continuously updated with changes in either database. To
      (FIGS. 2) is temporarily halted for a period of time required             access a virtual user account at AVPP Internet site, a real user
      by the periodic update. This may be achieved by using elec                may use the virtual user access ID and virtual user password
      tronic Switching mechanisms as are know in the art Switch the        35   stored in the virtual personality database 40. Then, using the
       connection between database 36 and database 40 "off before               virtual entity stored in the virtual personality database 40, the
      switching “on” the updates through links 42 and 44. Once an               user may anonymously access the Internet and anonymously
      update is complete, the connection between database 36 and                interact with Internet entities, such as Internet sites 14-18,
      database 40 may be reinstated. The optimal time between                   without being concerned about revealing real user informa
      updates and the time required for each update may be deter           40   tion to third parties, such as intruder 20, simply because the
      mined based on the specific system requirements and system                virtual user profile used does not include any information that
      traffic. For example, the update time may depend on the                   may be linked to the real user. For example, users 10 and 11
      amount of new information normally transferred during an                  may use the virtual entities 110 and 111, respectively, to
      update, and may increase if the time between updates is                   interact with e-tailer 14, other users 26, Web browser 18, or
      increased. The time between updates may depend on business           45   chat room 16. If intruder 20 seeks to collect information about
      requirements, such as a reasonable time that user 30 should               users 110 and 111, the information available to intruder 20 is
      wait after transferring funds to the funds collection site 28             only that which is stored in virtual entities 110 and 111, and so
      until a new balance is available on the user's virtual transac            the privacy of users 10 and 11 is protected. Even if the virtual
      tion account at the AVPP Internet site 24.                                transaction accounts of users 110 and 111 are compromised
        It should be appreciated that the update protocol described        50   to intruder 20, for example, in case of security failure at AVPP
      above, and the use of Switching mechanisms, is given as an                Internet site 24, the real identities of real users 10 and 11 are
      example only to demonstrate a fundamental separation                      still protected.
      between the AVPP Internet site and the sensitive linking                     The AVPP Internet site 24 preferably includes an e-mail
      between real users and virtual entities at the AVPP real world            server, preferably a Web-based email server 60, as is known in
       site. However, any other means known in the art for separat         55   the art, which receives and sends e-mails for e-mail accounts
       ing information databases may be equally, or even more Suit              corresponding to the virtual e-mail addresses included in the
       able, for the purpose of separating between RU/VU database               virtual entities stored in database 40, such as virtual entities
       32 and virtual user database 36.                                         110 and 111. The AVPP Internet site preferably also includes
          It should be noted that any reference above or below to the           Software 46 for processing the anonymous transaction of the
       separation between AVPP real world site 22 and AVPP Inter           60   virtual user accounts, as described in detail above. The AVPP
       net site 24 should be understood to mean separation between              Internet site may include modules providing other function
       organs of the AVPP system at which real user information                 ality to users. Such as an anonymous browser 58, chat rooms
       may be stored and organs of the AVPP system that may                     or “community activity rooms' 48 designed specifically for
       communicate with the Internet and should, therefore, not                 virtual personalities, tools for building customizable home
      have online access to real user information. The physical            65   pages 54, and/or tools for editing the virtual personality 52.
      location of each element of the AVPP system is not signifi                Most of these functionalities are describes above and below,
      cant. For example, in Some embodiments of the invention, the              in various contexts, and may be implemented using Software
Case 1:19-cv-01292-STV Document 1-1 Filed 05/03/19 USDC Colorado Page 17 of 21




                                                             US 7,412,422 B2
                                   19                                                                       20
      and/or hardware solutions known in the art, or may be devel               “remembers’ the activity of the real user on the Internet, as
      oped using Software development tools known in the art.                   described above, enables the users to enjoy both worlds,
        The virtual personality editing tool 52 may include soft                namely, to keep records of the user's activity on the Internet
      ware to enable users to create visual representations of their            without disclosing the user's Surfing and shopping habits to
       virtual entities, in two or three dimensions, and to store Such     5    undesired destinations.
      images as part of the virtual user profile, whereby each user               Referring briefly to FIG.2, as described above, user30 may
      may create a unique image to represent the virtual entity on              connect via Internet 12 to AVPP Internet site 24 and, via
      the AVPP website or, possibly, on other websites that may be              AVPP Internet site 24, to Internet sites 14-18. User 30 is
      equipped with Software tools for displaying Such images. In               preferably connected to the Internet 12 through a user termi
      Some embodiments, the virtual entities may also include              10   nal, which, in an exemplary embodiment, is a personal com
      information corresponding to a desired Voice pattern of the               puter of known construction. Such a user terminal preferably
      virtual entity, and this voice may be used for interaction with           includes a modem or other equipment for establishing and
      other Internet entities, whereby one real user may be able to             maintaining a connection to an ISP, for connecting the user to
      view the virtual entity of another real user and listen to its            the Internet 12, and for allowing the transfer of data from and
      Voice. Software tools for converting typing of words on a            15   to the user's computer. The personal computer is preferably
      personal computer to audible speech from a virtual character              associated with a monitor or other display device. A user
      are known in the art, and Such tool may be incorporated in to             Software module. Such as an Internet browser (e.g., the
      the AVPP system of the present invention. The personalized                Netscape R. Navigator), operates the user terminal, and oper
      homepages 54 may be useful for users who wish to host other               ates a user interface during a remote session with an entity
      real or virtual Internet entities in a personalized environment.          such as one of Internet sites 14-18, or with the AVPP Internet
      In a preferred embodiment of the invention, each virtual                  site 24. The user terminal may include augmentation modules
      entity may be able to interact with other virtual entities at the         Such as cookies, Java applets, or plug-ins; however, in a
      AVPP Internet site 24, or at personalized environments or,                preferred embodiment of the invention, the AVPP system may
      depending on Internet standardization, even on websites not               disable Some or all of those modules to enhance privacy, as
      related to the AVPP system. In such interaction, one virtual         25   discussed above. Internet sites 14-18 typically use client/
      entity may transfer information from its virtual profile to               server software to provide a variety of services and functions.
      another virtual entity, and Vice versa, for example, using a              Preferably, each Internet site 12-18 includes a server module
       “file transfer tool as is known in the art. In this manner,              including software and equipment to provide a user interface
      virtual personalities may share or exchange information in                to the user software module and to accept user input from the
      the virtual world, and may get to “know one another. Such            30   user Software module. In alternate embodiments, the equip
      interactions are even more meaningful when they are accom                 ment, terminals or software used by user 30 to access the
      panied by a memory function. It should be appreciated that                AVPP Internet site 24, or Internet sites 14-18, may be of other
      once a virtual entity in accordance with the invention is cre             configurations.
      ated, such virtual entity interacts on the Internet exactly like a           Referring again to FIG. 4, the AVPP Internet site 24 site
      real user and, therefore, there are essentially no limits to the     35   includes a Web server 56, generating a Web based user inter
      type and scope of interaction available to virtual entities on            face, as described below, and a controller 50 which controls
      the Internet.                                                             the overall operation of AVPP Internet site 24, including the
          In a preferred embodiment of the invention, as shown in               transfer of information into and out of the virtual entities in
       FIG. 4, each virtual entity may have a personal virtual                  virtual personality database 40, and including the transac
       memory, which may be part of the virtual personality entry in       40   tions processing system 46 described above. In an exemplary
       virtual personality database 40, for example, virtual entity             embodiment, the Web server 56 and controller 50 may be
       110 or 111. This memory enables virtual entities 110 and 111             implemented using units including IntelTM; processors. The
      to memorize various interactions for the benefit of users 10              Web server 56 may include, for example, software imple
      and 11, respectively. For example, each virtual entity may                menting Web server functionality and operating on the Linux
      include records of the entity's Surfing history, its spending        45   operating system, and controller 50 may operate on the Linux
      history, the content of conversations with other virtual entities         operating system. In an exemplary embodiment, the virtual
      and real users, and/or any other information that may be                  personality database 40 includes a Unix server on which an
      useful for future interaction of the virtual entity on behalf of          OracleTM database may operate. Preferably, the controller 50
      the real user. Collection of such information by the virtual              is associated with the transaction processing system 46, Stor
      entity on behalf of the real user is particularly helpful to users   50   ing billing and contact information for the virtual users, such
      who resent the practice of Internet sites collecting informa              as virtual users 110 and 111. The transaction processing sys
      tion about their Surfing and shopping habits. Such users typi             tem 46 may generate billing information, transmit bills,
      cally choose to disable “cookies' from being implanted on                 record account information, and provide other client or part
      their personal computer and employ other means to protect                 ner related services.
      themselves from being targeted by service providers and mer          55     The AVPP Internet site 24 may connect to the Internet 12
      chants on the Internet. As explained above, the AVPP Internet             via known methods, such as via redundant Cisco TM: switches
      site preferably includes additional means to protect users                and CiscoTM; routers connected to DS3 lines. Known security
      from Such targeting. For example, anonymous browser 58                    systems may be used, including equipment Such as firewalls.
      may include a proxy-serve type system or any other system or                 In alternate embodiments, the various functions performed
      method known in the art for concealing the IP address of the         60   by the AVPP real world site 22 and the AVPP Internet site 24
      real users. However, a user disabling “cookies' or otherwise              may be implemented using different equipment and software,
      concealing the identity of the computer from which the user is            may be combined into different functional units, and may
      communication may have the disadvantage of not keeping                    omit certain functionality or include additional functionality,
      track of past activities, whereas users who allow cookies have            without departing from the spirit and scope of the invention.
      the advantage of being reminded of past activity whenever            65   For example, the AVPP real world site 22 and AVPP Internet
      they visit the websites using the “cookies'. Therefore, having            site 24 may be combined at one physical location, with bar
      a virtual entity in accordance with the present invention that            riers between the real user information and virtual user infor
Case 1:19-cv-01292-STV Document 1-1 Filed 05/03/19 USDC Colorado Page 18 of 21




                                                             US 7,412,422 B2
                                 21                                                                        22
       mation implemented via hardware and/or Software controls,                  Without the information in the real user entry, 210 or 211,
       as described above, or other hardware/software controls                 which is stored in the RUVU database 32, and which corre
      known in the art, or not implemented at all, depending on                sponds to the real user, the virtual user access ID cannot be
      specific design requirements.                                            easily used to trace the identity of the user, as described in
         Returning to FIG. 2, during operation of the AVPP system,             detail above. In the case of a completely anonymous user 10,
      user 30 provides funds or billing information to the funds               no information exists in any of the databases operated by the
       collection site 28, and receives in return a funds ID, as               AVPP system that be used to trace the identity of the user.
      described above. The funds ID may be a number and/or                     Preferably, if the user desires, the virtual user information in
      character sequence corresponding to a monetary amount, as                databases 32.36 and 40 is customizable by the user to corre
      describe above, or to a billing authorization based on the          10   spond to a “personality” of the virtual user entry that the user
      user's credit card limit, and the amount may be stored by the            wishes to present. For example, user 30 may choose to be
      AVPP real world site 22 in the corresponding real user entry             “King Henry', and may provide additional information about
       of RU/VU database32. In some embodiments, the amount or                 this “make believe' character, such as virtual date of birth,
      limit of funds stored by the AVPP may be refilled by refer               virtual address, and the preferences of the “make believe”
      encing the funds ID when the user transfers new funds or            15   character in music, arts, Science, etc., or any other informa
      authorizes the billing of new funds. Upon such new transfer of           tion that the AVPP Internet site may be designed to receive.
      funds or billing authorization, user 30 may refill the transac           Some of the information may completely fictional, and some
      tion account of the virtual entity using the same funds ID. The          of the information may be real, for example, user 30 may
      funds ID may be changed periodically for security purposes,              prefer to have a virtual personality similar to the real person
      in which case the user may receive a new funds ID which                  ality, yet sufficiently different to protect the user's privacy.
      replaces the previous funds ID after the user's next visit to the        The virtual e-mail address of user 30 may either be randomly
      AVPP Internet site. For example, user 30 may purchase a                  generated by the AVPP or may be customizable by the user. In
      pre-printed credit card sized marker bearing the funds ID                Some embodiments, the user may control the appearance and
       from a newsstand or Internet Cafe. In alternate embodiments,            even the voice of the virtual entity, as described in detail
      the funds collection site need not be included; for example,        25   above.
      user 30 may transmit funds directly to the AVPP system, as                  To implement the transaction accounts described above,
       described in detail above.                                              each registered user of the AVPP system may be assigned a
         Reference is again made to FIG. 3. As described above,                transaction ID by the AVPP, which may correspond to the
      user 30 may establish one of two types of accounts with the              number of the credit/debit card described above. The trans
      AVPP system. The account may be fully anonymous, in that            30   action ID may be used by user 30 to make purchases or collect
      the AVPP system has no information that can be traced to the             funds in an anonymous manner from Internet sites. If the user
      user, as explained above with reference to user 10 of FIG. 1,            expects to receive funds, for example, funds collected by the
      or the account may be partially anonymous, in that the AVPP              AVPP on behalf of the user from Internet sites, such funds
      system does include information which can be traced to the               may be added to the balance of the user's transaction account
      user, as explained above with reference to user 11 of FIG. 1.       35   with the AVPP system. The transaction ID is preferably a
      In either case, user anonymity when accessing the Internet is            credit card number registered with a credit card company or
      protected, as discussed in detail above. In the case of “full            bank in the name of the organization operating the AVPP oran
      anonymity, the real user entry in RU/VU32 may include only               affiliate organization, as described above. The organization
      the amount of money remaining, and the virtual user entry                operating the AVPP or an affiliate organization may make an
      may include the funds ID code and, possibly, additional             40   arrangement with a bank or other organization issuing trans
      imaginary information defining a virtual entity, for example,            action ID's to issue a certain number of transaction ID's in the
      a generic virtual personality that may be subsequently edited            name of the organization operating the AVPP or an affiliate
      by the user. In case of a “partially anonymous user, the real            organization, and to have such organization be responsible for
      user entry in RU/VU 32 includes identifying information                  the payment of charges associated with the transaction ID's.
      corresponding to the user, Such as first and last name, billing     45   The AVPP in turn issues such transaction ID's to its users, as
      and shipping address, credit card number and expiration date,            described above.
      while the virtual user entry in RU/VU 32 includes the funds                 When making purchases via the Internet, the user may use
      ID code and imaginary information defining the virtual entity.           its assigned transaction ID. A charge is registered with the
      As described above, the imaginary information may be ini                 transaction ID, and the relevant credit card company or bank
      tially blank, or generic information may be initially provided,     50   bills the organization operating the AVPP. The AVPP organi
      and the user may subsequently edit this information through              Zation, in turn, debits the user account corresponding to the
      use of the AVPP Internet site 24.                                        user, which has been funded using a funds ID, a credit card, or
         Upon establishing an account, using any of the methods                other methods, as described above. In Such a manner a user
      described above. Such as in person, by phone, or through a               may make payments to an Internet organization, and the
      SSL connection to an organ of the AVPP real world system,           55   payment would be difficult to trace back to the user. This
      such as funds collection site 28, the AVPP system may issue              allows the user the freedom to shop on the Internet without
      to the user a virtual username (or access ID), and a virtual user        taking the risk of being exposed, for example, if user 30
      password, which are stored at the virtual user entry in RU/VU            wishes to discreetly purchase products of a business competi
      32. Thereafter, the virtual user access ID and password may              tOr.
      be used by the user to interact with the AVPP Internet site in      60      After a user account has been created for user 30, the user
      an anonymous manner. However, once the user logs on to the               may access Internet sites via the AVPP Internet site, as
      AVPP Internet site 24, the user may change the username and              described above. The user establishes a connection to the
      password, Subject to availability of the new user name, as is            Internet 12, and connects to the AVPP Internet site 24, as
      known in the art. The new username and password is then                  described above, using a user terminal software module. Such
      updated within the AVPP system using the mechanisms                 65   as Netscape Navigator R. Using the user terminal software
       described above, and so databases 36 and 32 of the AVPP real            module, user 30 connect to the AVPP Internet site 24 using
      world site are also updated.                                             known methods, e.g., by providing the user Software module
Case 1:19-cv-01292-STV Document 1-1 Filed 05/03/19 USDC Colorado Page 19 of 21




                                                              US 7,412,422 B2
                                      23                                                                      24
      with the uniform resource locator (“URL) of the Web server                ing to an embodiment of the system and method of the present
      56 at the AVPP Internet site. The AVPP Internet site website              invention, the information a user presents to an Internet site
      provided by the Web server 56(FIG. 4) typically provides the              when using the AVPP Internet site is the virtual identity stored
      user with a series of website screens, which may include                  at the virtual user entry in virtual personality database 40.
      audio and video capability, and accepts information, includ               This information is imaginary and cannot be traced back to
      ing text, audio, and video, from the user terminal.                       real user30 and, thus, the real user may avoid the potentially
         Reference is now made to FIG. 5, which schematically                   adverse repercussions of disclosing real information to an
      illustrates a virtual interface provided to a user upon logging           untrusted website. Further, since the virtual entity is readily
      on to the AVPP Internet site. The user logs on to the AVPP                available from the virtual personality database, the user does
      Internet site by presenting the virtual user access ID and           10   not need to spend valuable time inventing false information to
      virtual user access password to the AVPP Internet website.                submit to the website. In some preferred embodiments of the
      The user is then presented with an interface allowing the user            invention, the virtual entity information stored in the virtual
      to perform functions specific to the AVPP Internet site, as well          personality database 40 may be uploaded automatically to the
       as to access Internet sites. The user interface includes a border        website requesting the information, using link 78 on the
       or frame area 64, which provides an interface for the user to       15   AVPP Internet site user interface. This aspect of the invention
       perform functions such as maintenance of an anonymous                    may be implemented based on existing software solutions for
       virtual transaction account 72, accessing a virtual e-mail               automatic form-filling. Such software solutions exist for fill
       account 74 corresponding to the user's virtual e-mail address,           ing out forms automatically on many internet sites, and are
       editing a virtual personality profile 76 and viewing/editing an          designed and used for filling out correct information; how
       image 68 which represents the virtual personality, all of                ever, it will be appreciated by persons skilled in the art that
      which functions are described above in detail. The border                 such software solutions are equally suitable for filling out the
      frame area 64 Surrounds an anonymous browsing area 70, in                 virtual user information in accordance with the present inven
      which the user may access Internet sites in an anonymous                  tion, and that such software solutions may be incorporated
      manner. For example, to access e-tailer 14, the user enters the           into the AVPP system with only minor modifications. It
      URL corresponding to the e-tailer in a field 62 of the AVPP          25   should be noted that although there is more than one standard
      Internet site, the website of the e-tailer is presented in the            on the Internet for filling out forms, and although different
      browsing area 70, and the user may interact with the website.             websites may use different types of virtual user interface, the
      The virtual entity's user name, such as “King Henry', or any              automatic form-filling feature of the present invention would
      other information from the virtual user entry in the AVPP                 still benefit the users in most situations.
      databases may be displayed in a specified field 66. By scroll        30     While in current systems a user may present false informa
      ing through entries in field 66, user 30 may choose a different           tion to an Internet site, such as a false name, e-mail address or
      virtual entity for a given session. It should be appreciated that         credit card information, the user will not gain the full benefit
      although the present invention does require user 30 to have               of the site to the extent that the Internet site actually uses such
      more than one virtual personality, user 30 may nonetheless                information. For example, a false credit card number will not
      establish more than one anonymous account with the AVPP              35   be authorized by any credit card company, and is thus not
      wherein each account may be represented by a different vir                useful to purchase goods or services, and information the user
      tual entity. Using multiple virtual entities, the user may play           desires which is sent to a false e-mail address will not reach
      different roles on the Internet or present different personali            the user. According to the system and method of the present
      ties to different entities or in different situations, e.g., a man        invention, the virtual identity stored in the virtual user entry
      might pretend to be a woman, or vice versa, in a situation           40   includes “false' information, such as a virtual transaction ID
      where a person of the opposite sex might gain a certain                   or virtual e-mail address, which are on the one hand valid
      advantage. For example, a woman might feel more comfort                   items of information, but which on the other hand are not
      able being a virtual “man” when participating in a “chat”                 easily traceable to the user who "owns” the virtual informa
      about auto-mechanics, and a man might feel more comfort                   tion. When interacting with Internet sites, the Internet sites
      able being a virtual “woman' in a chat about cooking, or vice        45   may transmit information to a virtual e-mail address or
      WSa.                                                                      exchange funds with a virtual transaction ID. In order to
         User input, such as keystrokes, is transmitted from the user           access the information, products or funds thus transmitted,
      terminal to the AVPP Internet site, and from the AVPP Inter               the user interacts only with the AVPP Internet site 24, thereby
      net site to the e-tailer. Preferably, no direct connection                preserving the users anonymity.
      between the user terminal and e-tailer exists. Similarly, dis        50      For example, after logging on to the AVPP Internet site and
      play information, Such as text, graphics, or audio or video               accessed an e-tailer as described above, user 30 may wish to
      information, and in addition soft products such as Software or            purchase a “soft’ product Such as an audio or video recording
      audio recordings, may be transmitted from the AVPP Internet               that maybe downloaded from the e-tailer for a fee. The user30
      site to the user terminal. The user may access any other                  interacts with the e-tailer in a known manner, but when asked
       Internet site, such as the Internet sites 14-18 described above.    55   for identifying information enters identifying information
       According to an embodiment of the invention, when interact               corresponding to the virtual entity stored in the virtual per
       ing with the Internet sites, the user uses only identity or              Sonality database, including the virtual transaction account
       personality information corresponding to the virtual entity, as          information. The e-tailer uses the virtual transaction ID to
       stored in database 40 (FIG. 4), and preferably no information            access the proper amount of funds. For example, in the case
       corresponding to the real user's identity.                          60   that the virtual transaction ID is a valid credit card number, the
          In a typical Internet user session, using current systems and         e-tailer charges the credit card number via known methods,
       methods, a site visited by a user may request and record                 and the corresponding credit card company debits the credit
       personal or identifying information regarding the user, Such             card account, which is preferably in the name of the organi
       as a user's name, address, telephone numbers and e-mail                  zation operating or associated with the AVPP Internet site.
       addresses. Often such information is a prerequisite for use of      65   The amount of the transaction is debited to the virtual trans
       Internet sites, for example, a user may be required to enteran           action account of the user in the AVPP databases, as discussed
       e-mail address to access an otherwise free database. Accord              in detail above. Once the transaction has been authorized by
Case 1:19-cv-01292-STV Document 1-1 Filed 05/03/19 USDC Colorado Page 20 of 21




                                                             US 7,412,422 B2
                                    25                                                                        26
      the credit card company, and preferably also by the AVPP                  Surfing, e-mailing, building websites, etc., using a virtual
      transaction processing system described above, the e-tailer               identity, without compromising the real user information.
      releases the “soft’ product, i.e., enables the user to download              It will be appreciated by persons skilled in the art that the
      the “soft’ product. Neither the exchange of funds nor the                 present invention is not limited by the specific preferred
      exchange of goods allows the e-tailer access to information               embodiments of the invention described above with reference
      which may identify the user. In addition, the transfer of funds           to the accompanying drawing. Rather, the present invention is
      and goods or services in the above manner does not allow                  limited only by the following claims:
      access to the information by entities other than the e-tailer, for          The invention claimed is:
      example, intruder 20.
         Alternatively, user 30 may wish to purchase from the              10      1. A method of facilitating access to a service on a com
      e-tailer goods that require shipping, Such as a book or a                 munication network using a virtual entity, the method com
      toaster. The user interacts with the e-tailer in a known manner,          prising:
      but when asked for identifying information enters identifying                establishing for a real entity a user account including bill
      information corresponding to the virtual entity stored in the                   ing data of said real entity;
      virtual personality database, including the virtual transaction      15      storing virtual identification data defining the virtual entity
      account information and the virtual shipping address. How                       in a memory accessible via one or more sites of the
      ever, the virtual entity preferably includes a correct entry for               communication network;
      the zip code of the real user, as described above with reference            assigning to said virtual entity a virtual transaction account
      to FIGS. 1 and 2. The e-taileruses the virtual transaction ID to               associated with said virtual identification data;
       access the proper amount of funds. For example, in the case                allowing said real entity access to control said virtual entity
      that the virtual transaction ID is a valid credit card number, the             using at least one of said sites; and
      e-tailer charges the credit card number via known methods,                  facilitating authorization of a transaction of monetary
      the corresponding credit card company debits the credit card                   value with one or more other entities on said communi
      account, which is preferably in the name of the organization                  cation network using said virtual transaction account
      operating or associated with the AVPP Internet site. The             25       without revealing said billing data of the real entity,
       amount of the transaction is debited to the virtual transaction            wherein said virtual identification data does not identify
       account of the user in the AVPP databases, as discussed in                   the real entity to said one or more other entities over said
      detail above. Once the transaction has been authorized by the                  communication network.
      credit card company, and preferably also by the AVPP trans                  2. A method according to claim 1, comprising updating
      action processing system described above, the e-tailer pre           30   said virtual transaction account to reflect said transaction.
      pares the product for shipping at the optimal dispatch site,                3. A method according to claim 1, comprising:
      because the e-tailer has the correct Zip code for the real user's           receiving from said real entity information corresponding
      shipping address, but the e-tailor does not know who user 30                   to an attribute of said virtual entity; and
      is or the destination address for the goods. The shipping                   updating said virtual identification databased on the infor
      company, which preferably operates or is associated with the         35        mation corresponding to said attribute.
      AVPP real world site organization, as described above, iden                 4. A method according to claim 1, comprising:
      tifies the shipment as being for a user of the AVPP system and              receiving funds from said real entity;
      sends the virtual shipping address to the shipping processing               updating said user account to reflect said funds;
      division 34 of the AVPP real world site 22 (FIG. 2). The                    allocating at least a portion of said funds to said virtual
      shipping processing division 34 retrieves the correct shipping       40
                                                                                     transaction account; and
      address of the user from the real user entry in the RU/VU                   updating the virtual transaction account to reflect said por
      database, based on the virtual user shipping address sent from                 tion of said funds.
      the shipping company, and sends the correct shipping address                5. A method according to claim 1, comprising:
      back to the shipping company. The shipping company then                     receiving from said real entity credible billing information
      ships the goods from the optimal dispatch site to the correct        45
      shipping address of user 30. AS in the previous example,                       and credit authorization for said virtual entity:
      neither the exchange of funds nor the exchange of goods                     updating the billing data of said user account based on said
      allows the e-tailer access to information which may identify                   credible billing information; and
      the user. In addition, the transfer of funds and goods or Ser               updating the virtual transaction account to reflect said
       vices in the above manner does not allow access to the infor        50
                                                                                     credit authorization.
      mation by entities other than the e-tailer, for example,                     6. A system of facilitating access to a service on a commu
      intruder 20. Further, the shipping system, which may include              nication network using a virtual entity, the system compris
      both the shipping division 34 of the AVPP real world site 22              ing:
      and a third party shipper, does not operate over standard                    a first database to store data corresponding to a user
      internet connections and, therefore, the user 30 is not exposed      55         account of a real entity, wherein the user account
      to a greater privacy risk than in an equivalent off-Internet                    includes billing data of the real entity; and
      shipping situation, e.g., if the goods were ordered in person at            a second database, associated with one or more sites of said
      a store or over the telephone. It should be appreciated that                   communication network, to store virtual identification
      other implementation of an anonymous or partially anony                       data defining said virtual entity and data corresponding
      mous shipping system, for example, the provision of a physi          60       to a virtual transaction account assigned to the virtual
      cal mailbox registered to the virtual entity, as described                    entity,
      above, are also within the scope of the present invention.                  wherein said virtual entity is accessible via one or more
         It should be apparent to those skilled in the art that the                  sites of the communication network and is controllable
      AVPP system of the present invention also enables the user 30                 by the real entity using at least one of said sites,
      to privately engage in any other Internet interaction, specifi       65     wherein the data corresponding to the virtual transaction
      cally, interactions that do not require transfer of funds and/or              account includes authorization to perform a transaction
      goods between the user and other entities, such as chatting,                  of monetary value with one or more other entities over
Case 1:19-cv-01292-STV Document 1-1 Filed 05/03/19 USDC Colorado Page 21 of 21




                                                               US 7,412,422 B2
                                  27                                                                             28
            said communication network using said virtual transac                    10. A system according to claim 9, wherein said attribute is
            tion account without revealing said billing data of the               unique to said virtual entity.
            real entity,                                                             11. A system according to claim 6, comprising a virtual
         and wherein said virtual identification data does not iden               transaction processor to process transactions of said virtual
            tify the real entity to said one or more other entities over          entity on said communication network using said virtual
            said communication network.                                           transaction account.
          7. A system according to claim 6, wherein said billing data               12. A system according to claim 6, wherein said billing data
       comprises at least one of an amount of money prepaid by said               comprises data relating to funds received from a Substantially
       real entity, real banking account details of said real entity, real        untraceable source.
       credit data of said real entity, and data relating to funds from      10      13. A system according to claim 6, wherein the virtual
       a credible source associated with said real entity.                        identification data comprises at least one of a pseudo first
          8. A system according to claim 6, wherein the virtual trans             name, a pseudo family name, a password, a pseudo address,
       action account in said second database is updatable via said               and a pseudo date of birth.
       communication network.                                                        14. A system according to claim 6, wherein said virtual
                                                                             15   transaction account is associated with a valid virtual credit
          9. A system according to claim 6, wherein said virtual                  account not linked to the billing data of the real entity.
       identification data comprises information corresponding to
       an attribute of said virtual entity.                                                              k   k    k   k   k
